 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   EMMA KHATCHATRIAN,                     )   No. 2:17-cv-04961-JDE
                                            )
12                                          )
                        Plaintiff,          )   ORDER AWARDING ATTORNEY
13                                          )
                   v.                       )   FEES UNDER THE EQUAL
14                                          )   ACCESS TO JUSTICE ACT,
     NANCY A. BERRYHILL, Acting             )
                                            )
                                                PURSUANT TO 28 U.S.C. § 2412(d)
15   Commissioner of Social Security,
                                            )
                                            )
16                      Defendant.          )
                                            )
17
18
           Based upon the parties’ Stipulation (Dkt. 25), IT IS ORDERED that
19
     Plaintiff shall be awarded attorney’s fees of $3,800.00 under 28 U.S.C. § 2412
20
     subject to the terms of the above-referenced Stipulation.
21
22   Dated: November 16, 2018
23                                               ______________________________
24                                               JOHN D. EARLY
                                                 United States Magistrate Judge
25
26
27
28
